IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   DIVISION ONE
                        Respondent,
                                                   No. 80907-5-I
                   v.
                                                   UNPUBLISHED OPINION
 WESLEY BURGESS YOUNG,

                        Appellant.


       DWYER, J. — Wesley Young appeals from the judgment entered on a

jury’s verdicts finding him guilty of malicious harassment and assault in the third

degree. He contends that (1) the admission of a jail telephone call recording

violated his equal protection rights, (2) he was denied effective assistance of

counsel with regard to self-defense jury instructions, and (3) the jury instruction

defining “true threat” was constitutionally insufficient. Because he has not shown

any entitlement to relief, we affirm.

                                          I

       Wesley Young, who is white, was riding a crowded Sound Transit train

with his backpack on the seat next to him around 9:00 a.m. on March 21, 2019.

Michelle Jennings, an African-American woman, boarded the train and asked

Young to move his backpack so she could sit down. Young stated that he did not
No. 80907-5-I/2


want “no [n word]” 1 sitting next to him. Jennings again asked him to move the

bag. Young told Jennings that if she tried to sit down, he would pepper spray

her, and put his hand in his pocket. Jennings began to move away. Young

yelled after her using racial slurs, stating that he was “sick and tired of these [n

word]s” and calling Jennings a “bald-headed [n word].”

         An African-American high school student, Alonzo Boyles, overheard this

interaction. Boyles heard Young yelling racial slurs at Jennings, and approached

Young. Boyles told Young that Young “shouldn’t be talking to [Jennings] like

that.” Young responded by pepper spraying Boyles. Young then hit the

emergency stop button, “pried open the doors,” and exited the train between

stops.

         The incident was recorded by the train’s surveillance video. Additionally,

another passenger, Victoria Gardner, made a video recording on her cell phone.

         Young was in custody on another matter when he was identified as the

suspect by a detective with the King County Sheriff’s Office. He was eventually

charged with malicious harassment and assault in the third degree. At his bail




         1 Harvard Law Professor Randall Kennedy has summarized the significance of this

particular racial epithet as follows:
         It is a profoundly hurtful racial slur meant to stigmatize African Americans; on
         occasion, it also has been used against members of other racial or ethnic groups,
         including Chinese, other Asians, East Indians, Arabs and darker-skinned people.
         It has been an important feature of many of the worst episodes of bigotry in
         American history. It has accompanied innumerable lynchings, beatings, acts of
         arson, and other racially motivated attacks upon blacks. It has also been
         featured in countless jokes and cartoons that both reflect and encourage the
         disparagement of blacks. It is the signature phrase of racial prejudice.
Randall Kennedy, A Note on the Word “Nigger,” HARPW EEK, http://
blackhistory.harpweek.com/1Introduction/RandallKennedyEssay.htm [https://perma.cc/3JH9-
CZQ4]



                                                  2
No. 80907-5-I/3


hearing on this matter, Young stated that he had stable employment and earned

$4,000 a month but, with child support obligations, had “no means right now to

make any kind of bail.” The trial court determined that given the nature of the

offense and Young’s criminal history—which included “at least 20 warrants since

2014”—bail would be set at $25,000. Young did not post bail and remained in

custody.

       Young made a telephone call to his sister from jail, and uttered these

remarks:

       He said he was going to smash my face. Some lady told me to
       move my backpack and then I told her there are other seats
       available and she came back and was like being a bitch and then I
       told her, and I told her, I said, “Fuck you [n word]. Fuck you, [n
       word] bitch.” And then this other guy came up and was like, “I’m
       going to smash your face.” So I pepper-sprayed his ass and then I
       hit e-stop on the light rail and jumped off, right?

       The call was recorded. Consistent with the requirements of the

Washington privacy act, chapter 9.73 RCW, the beginning of the call announced

that the call was subject to monitoring and recording. Over his objection, the

recording was admitted at trial.

       With respect to the assault charge, the parties agreed that the jury should

be instructed on the lawful use of force in self-defense and that the jury should be

instructed that a “first aggressor” cannot claim self-defense. The jury was not

instructed that a person has no duty to retreat when threatened in a place he has

a right to be, nor did either party request such an instruction.

       Young was convicted on both counts. He now appeals.




                                              3
No. 80907-5-I/4


                                           II

       Young contends that by admitting a recorded jail call, the trial court

violated article I, section 12 of the Washington Constitution and the equal

protection clause of the Fourteenth Amendment. He asserts that the admission

of the recording treated him differently than a wealthier defendant, who could

afford to pay bail and be released pretrial, and whose pretrial calls would

accordingly not be recorded and admitted at trial.

                                       A

       As an initial matter, Washington’s privacy act, chapter 9.73 RCW, is not

violated by the recording and admission of jail telephone calls. State v. Modica,

164 Wn.2d 83, 90, 186 P.3d 1062 (2008). We have also previously determined

that the King County Correctional Facility’s policy of recording telephone calls, as

compared to the policies in place in the Department of Corrections’ facilities,

does not violate equal protection guarantees. State v. Haq, 166 Wn. App. 221,

254-55, 268 P.3d 997 (2012).

       Young does not challenge the recording statute, or the jail’s practice of

recording calls but, rather, only the trial court’s decision to admit the recording.

Relying on State v. Juarez DeLeon, 185 Wn.2d 478, 374 P.3d 95 (2016), Young

contends that the lawfulness of recording the call does not indicate that the

admission of the recorded call at trial is constitutional. However, Juarez

DeLeon is inapposite.

       In Juarez DeLeon, our Supreme Court determined that when jail staff ask

suspects about their gang affiliations upon booking (so as not to house rival gang



                                                4
No. 80907-5-I/5


members together for safety reasons) no constitutional violation occurs. But the

court further determined that admitting the resulting statements against

defendants at trial did violate the Fifth Amendment protection against self-

incrimination, because the statements could not be considered voluntary. Juarez

DeLeon, 185 Wn.2d at 487. Thus, the admission of compelled statements at trial

violated the defendants’ Fifth Amendment rights, although the compulsion of the

statements for safety reasons did not. Juarez DeLeon, 185 Wn.2d at 487. Here,

Young’s speech recorded on the call to his sister was not compelled. Juarez

DeLeon does not apply.

       Nevertheless, we review his claims of constitutional violations.

                                          B

       Young asserts that the admission of the recording violated the state

constitution’s privilege and immunities clause because such admission “grants a

special privilege to non-indigent defendants, whose personal conversations are

not monitored by the government (absent a warrant) and not introduced against

them at trial.” Because the trial court’s decision to admit the recording does not

grant either a privilege or an immunity, we disagree.

       Our state constitution provides that “[n]o law shall be passed granting to

any citizen, class of citizens, or corporation other than municipal, privileges or

immunities which upon the same terms shall not equally belong to all citizens, or

corporations.” CONST. art., I § 12. The purpose of article I, section 12 is to

“prevent favoritism and special treatment for a few, to the disadvantage of

others.” Ockletree v. Franciscan Health Sys., 179 Wn.2d 769, 776, 317 P.3d



                                              5
No. 80907-5-I/6


1009 (2014). Although we often construe article I, section 12 in a manner

consistent with the federal equal protection clause, whether a law implicates a

“privilege or immunity,” requires an independent analysis. Martinez-Cuevas v.

DeRuyter Bros. Dairy, Inc., 196 Wn.2d 506, 518-19, 475 P.3d 164 (2020). A

“privilege” or “immunity” for the purposes of our state constitution are benefits

that implicate fundamental rights of citizenship. Martinez-Cuevas, 196 Wn.2d at

519.

       Here, the admission of a legally recorded telephone call is not a law, nor

does it grant any privilege or immunity to any person or class of persons. The

admission of the telephone recording in his case has no impact whatsoever on

any other defendants. Accordingly, Young’s assertion to the contrary fails.

                                         C

       Young also contends that the admission of the recording violates the

equal protection clauses of both article I, section 12 and the Fourteenth

Amendment. Specifically, he asserts that the trial court violated his right to equal

protection under the law by admitting a recording of a personal telephone call,

when “such recordings may not be introduced against defendants with money.”

We disagree. Because any similar recordings that exist may be introduced

against any defendant, regardless of wealth, Young fails to establish a violation

of his equal protection rights.

       To show a violation of his equal protection rights, Young must establish

that he received disparate treatment because of membership in a class of

similarly situated individuals and that the disparate treatment was the result of



                                             6
No. 80907-5-I/7


intentional or purposeful discrimination. State v. Osman, 157 Wn.2d 474, 484,

139 P.3d 334 (2006). Accordingly, Young must first establish that he was treated

differently from others who were similarly situated. Osman, 157 Wn.2d at 485.

He fails to do so.

        Young concedes that some indigent defendants are released pretrial and

that some wealthy defendants are not. He contends that, nevertheless, he was

not able to pay bail when a wealthier person in his position could have, and

thereby avoided having his personal telephone conversations recorded and

admitted at trial. However, Young himself could have avoided this scenario,

regardless of his wealth and his pretrial detention. He had simply to choose not

to have a personal conversation on a telephone after he was warned that the call

was subject to recording.

        Even if we accept Young’s contention that he remained in custody pretrial

because he is indigent, 2 defendants who are similarly situated for the purposes of

equal protection analysis are those who, like Young, have made incriminating

statements on legally recorded telephone calls of which the State has been made

aware. Young sets forth no reason to believe that any defendant under these

circumstances would not be subject to admission of the recording at trial.

        Certainly, defendants who are in jail awaiting trial are subject to greater

surveillance than those who are not, and it surely is so that some people who

remain in custody do so because they cannot afford to post bail. But the


         2 The record includes evidence that Young was employed, that he made $4,000 a month

when bail was set, that the Department of Public Defense determined that Young was indigent,
and that Young was in custody on another matter when this cause was filed. It is not altogether
clear from this evidence precisely why Young remained in jail awaiting trial.


                                                   7
No. 80907-5-I/8


fundamental fairness of a system which allows people to “lose the right to liberty

simply because that person can’t afford to post bail,” 3 is not here at issue. We

need not address the wisdom of bail in general to conclude that the admission of

Young’s recorded telephone call did not violate his equal protection rights.

                                              III

        Young next contends that his attorney’s decisions regarding self-defense

jury instructions on the assault charge constituted constitutionally ineffective

assistance of counsel. We disagree.

        In order to succeed on an ineffective assistance of counsel claim, the

defendant must show that (1) the attorney’s performance was deficient and (2)

the defendant was prejudiced by that deficient performance. In re Det. of

Hatfield, 191 Wn. App. 378, 401, 362 P.3d 997 (2015) (quoting State v.

Borsheim, 140 Wn. App. 357, 376, 165 P.3d 417 (2007)). “Deficient performance

is that which falls below an objective standard of reasonableness.” State v.

Weaville, 162 Wn. App. 801, 823, 256 P.3d 426 (2011). “Prejudice occurs where

there is a reasonable probability that, but for the deficient performance, the

outcome of the proceedings would have been different.” Weaville, 162 Wn. App.

at 823 (citing State v. McFarland, 127 Wn.2d 322, 335, 899 P.2d 1251 (1995)).

We presume adequate representation when there is any “‘conceivable legitimate

tactic’” that explains counsel’s performance. Hatfield, 191 Wn. App. at 402

(quoting State v. Reichenbach, 153 Wn.2d 126, 130, 101 P.3d 80 (2004)).



        3  In re Humphrey, No. S247278, slip. op. at 2 (Cal. Mar. 25, 2021)
https://www.courts.ca.gov/opinions/documents/S247278.pdf (unconstitutional to detain individuals
pretrial because they cannot pay bail).


                                                    8
No. 80907-5-I/9


                                          A

         Young asserts that his counsel provided ineffective assistance by failing to

object to the trial court’s issuance of a first aggressor instruction. Because the

evidence presented at trial supported such an instruction, Young’s contention

fails.

         An aggressor instruction may be given when it is “called for by the

evidence.” State v. Riley, 137 Wn.2d 904, 910 n.2, 976 P.2d 624 (1999). To

determine whether the evidence adduced at trial was sufficient to support giving

a particular jury instruction, we view the supporting evidence in the light most

favorable to the party that requested the instruction. State v. Grott, 195 Wn.2d

256, 270, 458 P.3d 750 (2020) (quoting State v. Wingate, 155 Wn.2d 817,

823 n.1, 122 P.3d 908 (2005)).

         The use of force is lawful and justified when a person has a “subjective,

reasonable belief of imminent harm from the victim.” State v. LeFaber, 128

Wn.2d 896, 899, 913 P.2d 369 (1996), abrogated on other grounds by State v.

O’Hara, 167 Wn.2d 91, 217 P.3d 756 (2009). When a defendant meets the initial

burden of producing some evidence suggesting that his or her actions amounted

to self-defense, the State assumes the burden of proving the absence of self-

defense beyond a reasonable doubt. State v. Acosta, 101 Wn.2d 612, 616, 683

P.2d 1069 (1984). First aggressor instructions are used to explain to the jury one

way in which the State may meet its burden: by proving beyond a reasonable

doubt that the defendant provoked the need to act in self-defense. Grott, 195

Wn.2d at 268-69.



                                              9
No. 80907-5-I/10


       “[T]he right of self-defense cannot be successfully invoked by an

aggressor or one who provokes an altercation.” Grott, 195 Wn.2d at 266

(quoting Riley, 137 Wn.2d at 909). This is because a claim of self-defense is

only available against lawful force. Grott, 195 Wn.2d at 266 (quoting 1 WAYNE R.

LAFAVE & AUSTIN W. SCOTT, JR., SUBSTANTIVE CRIMINAL LAW § 5.7(e), at 657-58

(1986)). The use of force is lawful “[w]henever used by a party about to be

injured, or by another lawfully aiding him or her, in preventing or attempting to

prevent an offense against his or her person, or a malicious trespass, or other

malicious interference with real or personal property lawfully in his or her

possession, in case the force is not more than is necessary.” RCW

9A.16.020(3).

       In cases in which the defendant undisputedly engaged in a single

aggressive act, and that act was the sole basis for the charged offense, a first

aggressor instruction is inappropriate. Grott, 195 Wn.2d at 272. “One cannot

simultaneously engage in an act of first aggression and an act of lawful self-

defense because an act of first aggression is an ‘intentional act reasonably likely

to provoke a belligerent response’ by the victim, while lawful self-defense

requires a ‘subjective, reasonable belief of imminent harm from the

victim.’” Grott, 195 Wn.2d at 272 (quoting 11 WASHINGTON PRACTICE:

WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 16.04, at 256 (4th ed. 2016)).

However, when the defendant engaged in a course of aggressive conduct, rather

than a single aggressive act, a first aggressor instruction may be justified. Grott,

195 Wn.2d at 271. The provoking act cannot be directed at one other than the



                                            10
No. 80907-5-I/11


actual victim, unless the act was likely to provoke a belligerent response from the

actual victim. State v. Kidd, 57 Wn. App. 95, 100, 786 P.2d 847 (1990).

       Here, Young’s aggressive course of conduct began when he threatened

Jennings, which caused Boyles to approach him. Citing State v. Wasson, 54

Wn. App. 156, 159, 772 P.2d 1039 (1989), Young contends that, as the

provoking act was directed at someone other than the victim of the assault

(Boyles), a first aggressor instruction was improper. However, a jury could

reasonably conclude that Young’s conduct toward Jennings constituted a

requisite provoking act. It is hardly surprising that Young’s actions—loudly

threatening an African-American woman while repeatedly using a pernicious

racial slur on a crowded train—was likely to provoke a response from a

bystander, such as Boyles. See Kidd, 57 Wn. App. at 100 (first aggressor

instruction was appropriate for assault on police officers when provoking act was

assault of others followed by flight because assaulting individuals and fleeing is

likely to result in an armed police response). Accordingly, the evidence at trial

was sufficient to support the court’s issuance of a first aggressor instruction.

       In terms of his ineffective assistance of counsel claim, Young cannot show

prejudice because the first aggressor instruction was supported by the evidence

presented at trial. Thus, any objection interposed by counsel would have been

properly overruled. Grott, 195 Wn.2d at 272. Accordingly, Young does not

demonstrate that his counsel provided constitutionally ineffective assistance.




                                             11
No. 80907-5-I/12


                                         B

       Young also asserts that his counsel provided ineffective assistance by

failing to request a “no-duty-to-retreat” instruction. We disagree.

       Because of Young’s physical position during his assault of Boyles—seated

on a crowded train while Boyles stood facing him—he could not have retreated.

Indeed, in requesting a self-defense instruction, counsel described Young as “in

a defensive position up on his chair.” The State never argued that Young had a

duty to retreat but, instead, asserted that Boyles’ behavior did not necessitate

self-defense. Under these circumstances, a “no-duty-to-retreat” instruction would

have been superfluous and potentially confusing to the jury. See State v.

Frazier, 55 Wn. App. 204, 208, 777 P.2d 27 (1989). Accordingly, defense

counsel’s decision not to request the instruction was neither below the standard

of care (because the evidence did not warrant the instruction) nor prejudicial (it is

not established that the court would have given the instruction, if requested).

Young’s claim fails.

                                         IV

       Young next contends that the jury instruction defining “threat” was

inconsistent with the requirements of the First Amendment. Because the alleged

error is not properly preserved for appeal, appellate relief is not warranted.

       Young’s counsel proposed the instruction he now asserts is improper.

The instruction included the following language regarding the mental state of a

person making a threat:

             To be a threat, a statement or act must occur in a context or
       under such circumstances where a reasonable person, in the


                                              12
No. 80907-5-I/13


       position of the speaker, would foresee that the statement or act
       would be interpreted as a serious expression of intention to carry
       out the threat rather than as something said in jest or idle talk.

Jury Instruction 11.

       First, this claim of error is barred. Because defense counsel proposed the

instruction, any error constitutes invited error. Even a constitutional error can be

barred by the invited error doctrine. State v. Heddrick, 166 Wn.2d 898, 909, 215

P.3d 201 (2009).

       Second, Young cannot avoid the invited error bar by claiming ineffective

assistance of counsel. The instruction offered by defense counsel and issued by

the trial court was consistent with our Supreme Court’s decision in State v.

Trey M., 186 Wn.2d 884, 893, 900, 383 P.3d 474 (2016). Thus, two principles

control: (1) a lawyer does not act below the standard of care by proposing an

instruction that accords with applicable legal authority, State v. Studd, 137 Wn.2d

533, 551, 973 P.2d 1049 (1999), and (2) a lawyer does not act below the

standard of care by declining to advance a novel legal argument. Maryland v.

Kulbicki, 577 U.S. 1, 4-5, 136 S. Ct. 2 (2015). Both principles apply here.

       Thus, the claim of error is not properly presented in this appeal.




                                            13
No. 80907-5-I/14


      Affirmed.




WE CONCUR:




                   14